Title: [Diary entry: 3 August 1786]
From: Washington, George
To: 

Thursday 3d. Mercury at 72 in the Morning—75 at Noon and 76 at Night. A good deal of rain fell last Night. The day for the most part

was cloudy and Warm, altho’ the wind blew pretty fresh from the East. In the afternoon there was again the appearance of much rain but none fell here. Rid to the Plantations at the Ferry, Dogue run, and Muddy hole. At the first fd. the drilled corn had been wed with the Hoes and the People were cleansing the Meadow ditches & that the Plows had done with the Corn till seeding with wheat. I set them to plowing that part of the New Ground which had been gone over with the Colter plow with a view of sowing Turnips therein. Turned the two old draft Oxen at Home house, one of the old cows from ditto, and  steers & cows from Dogue run into the Meadows at that place. At the same time put my Rams into the same place & 25 ewe Lambs on the Clover at Muddy hole where I ordered the work horses to be put. My Overseer returned from a Mr. Reynolds in Calvert Cty. Maryland with 1 Ram & 15 ewe Lambs of the English breed of sheep wch. I ordered to be turned into the same place. In the Evening Richd. Sprig Esqr. of Annapolis & another Mr. Sprig came in and stayed all night.